Citation Nr: 0310688	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-13 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for left ulnar nerve entrapment.  

2.  Entitlement to a disability rating greater than 20 
percent for left shoulder clavicular fracture with malunion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from May 1997 to July 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board notes that a VA Form 9 submitted by the veteran in 
July 2000 included a request for a Travel Board hearing.  
However, the veteran failed to report for the hearing 
scheduled in July 2002.  Therefore, the hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704 (2002).   


REMAND

Initially, the Board notes that a June 2001 report of contact 
with the veteran shows that he expressed his satisfaction 
with the current evaluations.  It was noted that a letter to 
that effect would be sent to him for his signature.  See 
38 C.F.R. § 20.204 (2002) (withdrawal of appeal).  The RO 
sent the letter in June 2001.  No response was received.  An 
August 2001 report of contact with the veteran reflects his 
report that he signed and returned the satisfaction letter.  
The letter was re-sent in August 2001.  Again, no response 
was received.  In a December 2002 letter to the veteran and 
his representative, the Board attempted to clarify whether 
the veteran intended to withdraw his appeals.  There was no 
response to the Board's letter.  Accordingly, the issues 
listed above remain in appellate status.  

Because the veteran has not withdrawn the appeals, several 
matters, which otherwise would have been moot, require 
additional consideration.  First, during the course of the 
veteran's appeal, Congress enacted the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002).  Among other things, the VCAA expanded VA's duty 
to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  With 
respect to notice, the VCAA provides that, upon receipt of a 
complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (2002).  The notice should indicate 
what information should be provided by the claimant and what 
information VA will attempt to obtain on the claimant's 
behalf. Id.  Review of the claims folder fails to disclose 
any notice to the veteran that complies with VCAA 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  A remand is required in order to address this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) (invalidating 38 C.F.R. § 19.9(a)(2)(ii) (2002), 
which permitted the Board to provide VCAA notice).     

Second, review of the claims folder reveals that the veteran 
failed to report for a VA examination scheduled in September 
2000.  Documentation in the claims folder showed that 
examination was requested for evaluation of each of the 
service-connected disabilities, as well as in connection with 
a new claim for service connection for scar from left ulnar 
nerve release surgery.  The report of contact with the 
veteran dated in June 2001 shows that VA personnel determined 
that the veteran failed to report for the examination because 
of a change in address.  The examination was rescheduled, but 
only for evaluation of the scar.  Because the appeals 
regarding the evaluations for the service-connected 
disabilities remain active, a new examination should be 
scheduled for those disabilities as well.  

The Board notes that the July 2001 VA examination for 
evaluation of the scar included findings relevant to the 
service-connected left ulnar nerve disability.  Despite this 
fact, the RO failed to issue the veteran and his 
representative a supplemental statement of the case.  See 
38 C.F.R. § 19.31 (2002).  Moreover, the examiner found that 
the veteran was experiencing increasing symptoms indicative 
of recurrence of ulnar nerve entrapment for which release 
surgery had been performed.  Inasmuch as this finding 
suggests that the service-connected disability has worsened 
since the last evaluation, a new VA examination is required.  
See Weggenmann v. Brown, 5 Vet. App. 281 (1993) (citing 
Proscelle v. Derwinski, 
2 Vet. App. 629 (1992)). 

Accordingly, the case is REMANDED for the following action:  

1.  The RO should take the appropriate 
steps to comply with the VCAA, to include 
providing the veteran and his 
representative notice of any information 
or lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information he should provide and what 
information VA will attempt to obtain on 
his behalf.  The RO should afford the 
applicable opportunity to respond.  

2.  The RO should arrange for the veteran 
to undergo appropriate VA medical 
examination(s) for evaluation of his 
service-connected left ulnar nerve 
entrapment and left shoulder clavicular 
fracture with malunion.  The 
examination(s) should include an interval 
history of the disabilities and a 
complete report of symptomatology and 
findings from physical examination.  With 
respect to the left shoulder disability, 
the examiner should also describe any 
functional loss associated with the left 
shoulder disability due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim

4.  The RO should then readjudicate the 
claims for an initial disability rating 
greater than 10 percent for left ulnar 
nerve entrapment and for a disability 
rating greater than 20 percent for left 
shoulder clavicular fracture with 
malunion considering all relevant 
evidence of record, to include the report 
of the July 2001 VA examination.  If the 
disposition of either claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.     

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


